294 N.W.2d 320 (1980)
STATE of Minnesota, Appellant,
v.
Wayne Howard OLSON, Respondent.
No. 51201.
Supreme Court of Minnesota.
June 12, 1980.
*321 Warren Spannaus, Atty. Gen., St. Paul, James R. Clifford, County Atty., and Steven A. Sicheneder, Asst. County Atty., Center City, for appellant.
Jeffrey R. Anderson, St. Paul, for respondent.
Considered and decided by the court en banc without oral argument.
SHERAN, Chief Justice.
This is an appeal by the state, pursuant to R. 29.03, R.Crim.P., from an order of the Chisago County District Court, which dismissed the prosecution of defendant for assault with a dangerous weapon, reckless driving, and failure to yield to an emergency vehicle. The district court dismissed the prosecution because defendant already had been convicted in Washington County for an offense which the court concluded arose from the same behavioral incident. The court therefore reasoned that this prosecution was barred by Minn.Stat. § 609.035 (1978), which prohibits multiple punishment or serialized prosecution of a defendant for multiple offenses arising from the same behavioral incident. We do not decide the issue raised by the appeal. The state's brief was not filed with this court until May 16, 1980, the day after the 15-day time limit established by R. 29.03, subd. 2(5), R.Crim.P., on the filing of the appellant's brief. As we stated in State v. Schroeder, 292 N.W.2d 758, (Minn.1980) generally we will dismiss the state's appeal in such a situation, absent special circumstances. Here, as there, no special circumstances appear which would justify exercise of our appellate jurisdiction.
Dismissed. Pursuant to R. 29.03, subd. 2(8), R.Crim.P., defendant is awarded attorneys fees in the amount of $400.